UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7994


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-1; 0:13-cv-01943-CMC)


Submitted:   February 5, 2016             Decided:   February 19, 2016


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.       Beth Drake,      Jimmie
Ewing, William Kenneth Witherspoon, Assistant United           States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid seeks to appeal the district court’s

July 18, 2013 order dismissing his July 2013 28 U.S.C. § 2255

(2012) motion as successive, December 9, 2013 order treating his

December 2013 motion to reopen as a successive § 2255 motion and

dismissing    the    motion,    February     26,   2014   order    treating     his

February     2014    letter     as   a   successive       § 2255       motion   and

dismissing the motion, and May 12, 2015 order denying his May

2015   motions      for   an   evidentiary     hearing    and     to    amend   and

correct.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s orders were entered on the docket on

July 18, 2013, December 9, 2013, February 26, 2014, and May 12,




                                         2
2015.     The notice of appeal was filed on December 7, 2015. *

Because Reid failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening    of   the    appeal    period,     we

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions     are     adequately    presented       in   the

materials      before   this    court   and     argument    would     not    aid   the

decisional process.

                                                                            DISMISSED




     *  For the purpose of this appeal, we assume that the
postmark date appearing on the envelope containing the undated
notice of appeal is the earliest date it could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                         3